—Order, Supreme Court, New York County (Myriam Altman, J.), entered January 27, 1993, which granted plaintiffs’ motion to confirm the Referee’s report of judicial sale and denied defendant’s motion to set aside the sale, unanimously affirmed, with costs. Appeals from the orders of the same court and Justice, entered December 10 and 11, 1992, unanimously dismissed as abandoned, without costs.
The real property owned by the parties as tenants in common was sold by a court-appointed Referee at public auction in accordance with the clear terms of an interlocutory judgment of partition and sale previously reviewed and affirmed by this Court (184 AD2d 294, appeal dismissed 80 NY2d 972). There is no merit to the claim that the Referee improperly rejected her bid without considering additional funds to be made available to her. In the absence of oppressive or unfair conduct, a judicial sale otherwise properly conducted should not be set aside (Guardian Loan Co. v Early, 47 NY2d 515, 520-521). There was no such conduct in this sale. Concur —Murphy, P. J., Carro, Ellerin and Nardelli, JJ.